DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-11, and 13-20 are pending and under examination. 
Claim Interpretation
	Regarding claim 1, the “first compression mould” and the “second compression mould” can be a part of the same mold apparatus (as in claim 3 and in view of the instant specification). Accordingly, the “first compression mold” and the “second compression mold” could also be viewed as a “single compression mold with a first and second mould surface” in view of Applicant’s Fig. 11/claim 3. 
Claim Objections
Claim 20 is objected to because of the following informalities:  "the respective tooth element" . The scope of this claim is otherwise clear as it depends from claim 19.  Appropriate correction is required.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 3, 6-7, 13-14, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Oden (US Patent No. 5,342,201).
Regarding claims 1, 3 and 13, Oden discloses a method of forming a “plurality” of compression molds for molding tooth elements comprising (a) scanning a tooth surface or a model thereof to obtain scan data (6:27-6:39 “three-dimensional . . . optical method” would be scanning); (b/c) based on this scan data, forming a first compression mold comprising a first molding surface (N1) and a second compression mold comprising a second mold surface (N2) (6:27-6:39; Figs. 3a and 5-6), where N1 is larger than N2 which is the same arrangement as shown in Applicant’s Figs. 8 and 11, thus showing the “single mould apparatus” of claim 3. The forming is done using a computer-controlled milling machine (5:1-5:6; 7:1-7:10) and is done to produce two bodies N1 and N2. Oden further discloses (7:1-7:8) that the models (n1) and (n2) are reproduced to N1 and N2 by considering the amount of shrinkage plus “an additional space for the cement above the preparation border.” 
Because the models (n1) and (n2) that are reproduced are of a different original size and thus a different larger size, the “scale factor” appears to be inherently different as to produce N1 and N2, since the amount of cement and ceramic material would be different for each of N1 and N2 and “scale factor” represents the amount of enlargement of the molds, as to accommodate this material in a pre-shrunk (or enlarged) form, as the term “scale factor” compares with the claimed invention. This also is substantially similar to what is shown in the instant specification in Figs. 8 and 11. Under this reading of the reference, this would anticipate the claim as currently drafted.

Oden further discloses (as in claim 13) forming a first and second prosthetic tooth element from a ceramic material in the mold by pressing a ceramic material to each of the first and second molding surfaces (N1 and N2) (7:1-7:47) as to enable attachment to a tooth or an abutment (4:64), thus producing two elements with surfaces corresponding to a mold shape. 
Regarding claims 6-7, Oden discloses the subject matter of claim 1, and further discloses that the scan data can be obtained by scanning an impression (imprint) of subject’s tooth or teeth and casting the physical model from an imprint or by scanning the tooth surface (“from this model or directly in the mouth” as in 6:32-6:46 by a “three dimensional . . . optical method”, as in ref. claim 1 or 7:1-7:47). 
Regarding claim 14, Oden discloses the subject matter of claim 13, and further discloses providing a ceramic in powder (raw) form and firing the material as to form/shrink the first and second prosthetic tooth elements from the fired ceramic material (5:30-5:65; 8:66-9:25). 
Regarding claims 19-20, Oden discloses the subject matter of claim 13, and further discloses (5:64-5:65) that a veneer (as shown in Fig. 1c) can be manufactured in the same way as .  
Claim(s) 18 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Oden (US Patent No. 5,342,201).
Regarding claim 18, the claim is a product-by-process claim. Oden discloses the subject matter of claim 13, which produces the product as is claimed by molding a surface onto molding surfaces N1 and N2 as described above in claim 13 (Oden, Figs. 5-6). 
In the alternative, it would have been obvious to one of ordinary skill in the art to have performed the steps above, which results in the product as is claimed having a “kit” with two different devices (made from N1 and N2 as shown above). Because this claim is a product-by-process claim, it is not limited by the steps recited, but only the structure implied by the recited steps. The structure of N1 and N2 is shown in Figs. 5-6 as being of different size from different sized n1 and n2 models, meaning that the ceramic pressed onto the differently-sized objects would result in a kit of differently-sized objects. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Oden (US Patent No. 5,342,201).
Regarding claims 8-11, Oden discloses the subject matter of claim 1, and as discussed in Oden’s reference claim 1, the surface of the tooth is first “registered” or scanned either directly, or by scanning a physical (impression) model (Oden, 6:27-7:10). However, it is not explicitly disclosed that the computer forms the mold using a model that is a “virtual model” as is claimed.  
Accordingly, in view of the above from instant claim 1, it would have been obvious to have conducted step (b) of Oden, ref. claim 1 directly or indirectly on the basis of a virtual model as is claimed since the registering is conducted using a computer, which would inherently require a virtual model to control the milling machine. 
Regarding claims 15-17, Oden discloses the subject matter of claim 1, and as discussed above, the amount of enlargement of the molds depends upon the amount of shrinkage anticipated from the ceramic and the amount of cement required for any gap (step b of ref. claim 1). However, the reference does not explicitly disclose that the amount of enlargement/scaling factor is/or is not “substantially” equal to the amount of shrinking of the material.
It has been held that the optimization of a result-effective variable supports a case of prima facie obviousness. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to have .  
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Oden (US Patent No. 5,342,201) in view of Goetzinger et al. (US 2012/0193823).
Regarding claims 2 and 4, Oden discloses the subject matter of claim 1, but does not explicitly disclose that each of the first and second compression molds has a negative mold part (Oden, Fig. 6 showing one negative mold part for both positive mold parts while the claim requires a negative mold part for each “compression mould”) or that these parts are integrated as required in claim 4. 
However, Goetzinger discloses a method of forming a compression mold with a positive (core) (54) and negative mold part (52) (Goetzinger, par. 0005, 0056-0059) also comprising: (a) scanning a natural tooth surface or a model of a natural tooth surface to obtain scan data (par. 0065), and (b) based on the scan data, forming a “first compression mold” having a molding surface that is corresponding to the shape of a tooth (par. 0065 describes both steps). The structure as shown in Goetzinger has a “negative” and a “positive” area of the mold, locally at each of the teeth being produced (Goetzinger, Fig. 1)
One of ordinary skill in the art would have had a reasonable expectation of success from incorporating the techniques of Goetzinger into the process of Oden above as both references are involved in the production of similar types of dental appliances and as such, the techniques of Goetzinger would have been applicable to Oden. Goetzinger also demonstrates that a mold can be suitably produced to make two separate components within the same mold cavity. Accordingly, one of ordinary skill in the art would have found it obvious to have specified that the mold is configured as is claimed with 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.